DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 20 is objected to because of the following informalities:  
(a) Claim 20 is directed to a network node, however, in line 5 the claim recites the limitation "the user equipment is configured to", it appears that the "user equipment" should be amended to "network node" given that the claim is directed to a network node.   
Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 16-18,20-22, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,8,10, and 17 of U.S. Patent No. 10,771,952. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the continuation are obvious variants of the claims of U.S. Patent No. 10,771,952 with some modifications that are described in the patented claims of the same assignee, i.e., U.S. Patent No. 10,165,432. See table below.

Application No. 17/883,109
U.S. Patent No. 10,771,952
16.  A method at a network node for providing emergency codes using a non-Third Generation Partnership Project (3GPP) network, the method comprising: 
   receiving a request message from a user equipment, the request message containing an integer identifier corresponding to an information report; and 

   transmitting, to the user equipment, a response message, the response message including the information report, the information report comprising an indicator of an empty list of emergency numbers, the indicator including a mobile country code (MCC); 
  wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.
1. A method at a network node in a non-Third Generation Partnership Project (3GPP) network for providing emergency codes, the method comprising: 
   receiving a request message from a user equipment (UE) at the network node, the request message comprising a request for emergency number information and a mobile country code (MCC); and 
   transmitting, to the user equipment from the network node, a response message, the response message including an indicator of an empty list of emergency numbers, 



    wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.
17. The method of claim 16, wherein the indicator is a Uniform Resource Name (URN).
3. The method of claim 1, wherein the indicator comprises one of “urn:3gpp:sos-anqp”, “urn:3gpp:sos-anqp:noLocalEmergyNumbers”, and “urn:3gpp:sos-anqp:mccXX(X)”, where XX(X) indicates digits of the Mobile Country Code (MCC).
18. The method of claim 17, wherein the URN has a form of "urn:3gpp:sos- anqp:mccXXX", where "XXX" represents the three digits of the MCC.

3. The method of claim 1, wherein the indicator comprises one of “urn:3gpp:sos-anqp”, “urn:3gpp:sos-anqp:noLocalEmergyNumbers”, and “urn:3gpp:sos-anqp:mccXX(X)”, where XX(X) indicates digits of the Mobile Country Code (MCC).
20. A network node configured to provide emergency codes, the network node comprising:
a processor; and a communications subsystem, wherein [the network node] is configured to:
    receive a request message from a user equipment, the request message containing an integer identifier corresponding to an information report; and

   transmit a response message to the user equipment, the response message including the information report, the information report comprising an indicator of an empty list of emergency numbers, the indicator including a mobile country code (MCC); 
    wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.
8. A network node configured to provide emergency codes, the network node comprising: 
a processor; and a communications subsystem, wherein the network node is configured to: 
    receive a request message from a user equipment (UE), the request message comprising a request for emergency number information and a mobile country code (MCC); and 
   transmit, to the user equipment from the network node, a response message, the response message including an indicator of an empty list of emergency numbers, 


  
 wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.
21. The network node of claim 20, wherein the indicator is a Uniform Resource Name (URN).
10. The network node of claim 8, wherein the indicator comprises one of “urn:3gpp:sos-anqp”, “urn:3gpp:sos-anqp:noLocalEmergyNumbers”, and “urn:3gpp:sos-anqp:mccXX(X)”, where XX(X) indicates digits of the Mobile Country Code (MCC).
22. The network node of claim 21, wherein the URN has a form of “urn:3gpp:sos- anqp:mccX XX”, where “XXX” represents the three digits of the MCC.
10. The network node of claim 8, wherein the indicator comprises one of “urn:3gpp:sos-anqp”, “urn:3gpp:sos-anqp:noLocalEmergyNumbers”, and “urn:3gpp:sos-anqp:mccXX(X)”, where XX(X) indicates digits of the Mobile Country Code (MCC).
24.  A non-transitory computer readable medium for storing instruction code for providing emergency codes, where the instruction code, when executed by a processor of a network node causes the network node to:
    receive a request message from a user equipment, the request message containing an integer identifier corresponding to an information report; and

  transmit a response message, the response message including the information report, the information report comprising an indicator of an empty list of emergency numbers, the indicator including a mobile country code (MCC);
    wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.
15. A non-transitory computer readable medium for storing instruction code for obtaining emergency codes, where the instruction code, when executed by a processor of a network node causes the network node to: 
   receive a request message from a user equipment (UE), the request message comprising a request for emergency number information and a mobile country code (MCC); and
   transmit, to the user equipment from the network node, a response message, the response message including an indicator of an empty list of emergency numbers, 


   wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.
25.  The non-transitory computer readable medium of claim 24, wherein the indicator is a Uniform Resource Name (URN).
17. The non-transitory computer readable medium of claim 15, wherein the indicator comprises one of “urn:3gpp:sos-anqp”, “urn:3gpp:sosanqp:noLocalEmergyNumbers”, and “urn:3gpp:sos-anqp:mccXX(X)”, where XX(X) indicates digits of the Mobile Country Code (MCC).
26. The non-transitory computer readable medium of claim 25, wherein the URN has a form of “urn:3gpp:sos-anqp:mccXXX”, where “XXX” represents the three digits of the MCC.
17. The non-transitory computer readable medium of claim 15, wherein the indicator comprises one of “urn:3gpp:sos-anqp”, “urn:3gpp:sos-anqp:noLocalEmergyNumbers”, and “urn:3gpp:sos-anqp:mccXX(X)”, where XX(X) indicates digits of the Mobile Country Code (MCC).



6.	Claims 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,165,432. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17,883,109 and the claims of U.S. Patent No. 10,165,432 are both directed to the invention of a method and apparatus for obtaining/providing emergency codes to a user equipment. The claims of Application No. 17,883,109 are obvious variants of the claims of U.S. Patent No. 10,165,432 in that the claims in the application are directed to the network node (i.e., access point) involved in the claimed method of U.S. Patent No. 10,165,432. See table below. 

Application No. 17/883,109
U.S. Patent No. 10,165,432
16. A method at a network node for providing emergency codes using a non-Third Generation Partnership Project (3GPP) network, the method comprising: 
   receiving a request message from a user equipment, the request message containing an integer identifier corresponding to an information report; and
    transmitting, to the user equipment, a response message, the response message including the information report, the information report comprising an indicator of an empty list of emergency numbers, the indicator including a mobile country code (MCC); 
   wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.
1. A method at a user equipment for obtaining emergency codes using a non-Third Generation Partnership Project (3GPP) network, the method comprising: 
  sending a request message to an access point, the request message containing an integer identifier corresponding to an information report; and 
   receiving, at the user equipment, 
a response message, the response message including the information report, the information report comprising an indicator of an empty list of emergency numbers, the indicator including a mobile country code (MCC); 
   wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.
17. The method of claim 16, wherein the indicator is a Uniform Resource Name (URN).
2. The method of claim 1, wherein the indicator is a Uniform Resource Name (URN).
18.  The method of claim 17, wherein the URN has a form of "urn:3gpp:sos- anqp:mccXXX", where "XXX" represents the three digits of the MCC.

3. The method of claim 2, wherein the URN has a form of “urn:3gpp:sos-anqp:mccXXX”, where “XXX” represents the three digits of the MCC.
19. The method of claim 16, wherein the request message is received as part of an ANQP procedure, or an Internet Key Exchange Version 2 (IKEv2) procedure; and wherein the response message is transmitted as part of an ANQP procedure, or an IKEv2 procedure.
4. The method of claim 1, wherein the request message is transmitted as part of an ANQP procedure, or an Internet Key Exchange Version 2 (IKEv2) procedure; and wherein the response message is received as part of an ANQP procedure, or an IKEv2 procedure.
20. A network node configured to provide emergency codes, the network node comprising: a processor; and a communications subsystem, wherein the user equipment is configured to:
   receive a request message from a user equipment, the request message containing an integer identifier corresponding to an information report; and
   transmit a response message to the user equipment, the response message including the information report, the information report comprising an indicator of an empty list of emergency numbers, the indicator including a mobile country code (MCC); 
   wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.
5. A user equipment configured to obtain emergency codes, the user equipment comprising: a processor; and a communications subsystem, wherein the user equipment is configured to: 
   send a request message to an access point, the request message containing an integer identifier corresponding to an information report; and 
   receive a response message, the response message including the information report, the information report comprising an indicator of an empty list of emergency numbers, the indicator including a mobile country code (MCC); 
   wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.
21. The network node of claim 20, wherein the indicator is a Uniform Resource Name (URN).
6. The user equipment of claim 5, wherein the indicator is a Uniform Resource Name (URN).
22. The network node of claim 21, wherein the URN has a form of “urn:3gpp:sos- anqp:mccX XX”, where “XXX” represents the three digits of the MCC.
7. The user equipment of claim 6, wherein the URN has a form of “urn:3gpp:sos-anqp:mccXXX”, where “XXX” represents the three digits of the MCC.
23.  The network node of claim 20, wherein the request message is received as part of an ANQP procedure, or an Internet Key Exchange Version 2 (IKEv2) procedure; and wherein the response message 1s transmitted as part of an ANQP procedure, or an IKEv2 procedure.
8. The user equipment of claim 5, wherein the request message is transmitted as part of an ANQP procedure, or an Internet Key Exchange Version 2 (IKEv2) procedure; and wherein the response message is received as part of an ANQP procedure, or an IKEv2 procedure.
24. A non-transitory computer readable medium for storing instruction code for providing emergency codes, where the instruction code, when executed by a processor of a network node causes the network node to:
    receive a request message from a user equipment, the request message containing an integer identifier corresponding to an information report; and
   transmit a response message, the response message including the information report, the information report comprising an indicator of an empty list of emergency numbers, the indicator including a mobile country code (MCC);
   wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.
9. A non-transitory computer readable medium for storing instruction code for obtaining emergency codes, where the instruction code, when executed by a processor of a user equipment causes the user equipment to: 
    send a request message to an access point, the request message containing an integer identifier corresponding to an information report; and 
   receive a response message, the response message including the information report, the information report comprising an indicator of an empty list of emergency numbers, the indicator including a mobile country code (MCC); 
   wherein the response message with the indicator causes the UE to overwrite a previously received list of local emergency numbers with the empty list.
25.  The non-transitory computer readable medium of claim 24, wherein the indicator is a Uniform Resource Name (URN).
2. The method of claim 1, wherein the indicator is a Uniform Resource Name (URN).
26. The non-transitory computer readable medium of claim 25, wherein the URN has a form of “urn:3gpp:sos-anqp:mccXXX”, where “XXX” represents the three digits of the MCC.
3. The method of claim 2, wherein the URN has a form of “urn:3gpp:sos-anqp:mccXXX”, where “XXX” represents the three digits of the MCC.
27. | The non-transitory computer readable medium of claim 24, wherein the request message is received as part of an ANQP procedure, or an Internet Key Exchange Version 2 (IKEv2) procedure; and wherein the response message is transmitted as part of an ANQP procedure, or an IKEv2 procedure.
8. The user equipment of claim 5, wherein the request message is transmitted as part of an ANQP procedure, or an Internet Key Exchange Version 2 (IKEv2) procedure; and wherein the response message is received as part of an ANQP procedure, or an IKEv2 procedure.


7.	Claims 16, 20, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of U.S. Patent No. 11,445,350. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17,883,109 and the claims of U.S. Patent No. 11,165,432 are both directed to the invention of a network node (e.g., packet data gateway) for providing emergency codes to a user equipment. The claims of Application No. 17,883,109 are broader than the claims of U.S. Patent No. 11,445,350. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643